Citation Nr: 1045327	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-02 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for hammertoe deformity 
with corns and calluses of the left foot, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for hammertoe deformity 
with corns and calluses of the right foot, currently evaluated as 
10 percent disabling. 

3.  Entitlement to an increased rating for headaches, currently 
evaluated as 10 percent disabling. 

4.  Entitlement to an increased rating for functional bowel 
disorder, currently evaluated as 0 percent disabling. 

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for allergies.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for eczematoid 
dermatitis.

7.  Whether new and material evidence has been received to reopen 
claims of entitlement to service connection for stress 
incontinence, bladder infection and/or urinary problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from November 1990 to June 
1991 with additional service in the National Guard.  She had 
service in the Southwest Asia theater of operations from January 
1991 to May 1991.

Regarding the Veteran's new and material service connection 
claims, these matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran's notice of disagreement was received in September 
2005.  A statement of the case was issued in January 2008, and a 
substantive appeal was received in January 2008.  

Regarding the Veteran's increased rating claims, these matters 
come before the Board on appeal from a December 2007 rating 
decision by an RO of the VA.  The Veteran's notice of 
disagreement was received in January 2008.  A statement of the 
case was issued in March 2009, and a substantive appeal was 
received in April 2009.  

The Veteran appeared at a December 2006 Decision Review Officer 
(DRO) hearing (specifically for her new and material service 
connection claims) and at an August 2010 hearing before the Board 
at the RO.  Transcripts are of record.    

Additional evidence with written waiver of RO review were both 
received in August 2010.

Although the appeal also originally included the issue of whether 
new and material evidence had been received to reopen a claim of 
entitlement to service connection for posttraumatic stress 
disorder (PTSD), this benefit was granted by rating decision in 
February 2009 and is therefore no longer in appellate status. 

The Veteran initiated appeals for whether new and material 
evidence had been received for vaginal infection, 
costochondritis, left second finger and irregular vaginal 
bleeding.  However by statement received in December 2006, the 
Veteran withdrew the aforementioned issues.	

The Board notes that service connection for hammertoe deformity 
with corns, calluses of the feet was originally granted by rating 
decision in November 1995.  The RO assigned a 10 percent 
evaluation from March 7, 1995.  The Veteran's claim for an 
increased rating was received in July 2002.  The RO denied the 
Veteran's claim by rating decision in January 2003.  The Veteran 
submitted another increased rating claim that was received in 
December 2006.  By rating decision in December 2007, the RO 
granted separate 10 percent ratings for each foot effective 
December 6, 2006.  

The Board acknowledges the judicial holding in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  In that decision, the United 
States Court of Appeals for Veterans Claims held that a request 
for a total rating based on individual unemployability (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  The Board 
acknowledges that on VA examination in February 2007 the Veteran 
stated that she has missed a lot of work because of her headaches 
and as a result lost her job as a teacher.  Her job at the time 
of the February 2007 VA examination involved working 3 to 4 hours 
on the weekdays.  She stated that she has called in sick 4 days a 
month and had to leave work twice a month due to her headaches.  
She reported that she worked limited hours also due to her bowel 
disorder.  However, at the hearing before the Board at the RO in 
August 2010, the Veteran testified that she worked for the State 
of Tennessee at the Department of Human Services; and that her 
job allows her to work at home.  Although it is clear that there 
is some occupational impairment due to service-connected 
disabilities, the Board finds that a question of total 
unemployability is not reasonably raised by the record.
   
The issues of entitlement to an increased rating for functional 
bowel disorder, currently evaluated as 0 percent disabling; and 
whether new and material evidence has been received to reopen 
claims of entitlement to service connection for allergies, 
eczematoid dermatitis, and stress incontinence, bladder infection 
and/or urinary problems, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected hammertoe deformity with 
corns and calluses of the left foot and service-connected 
hammertoe deformity with corns and calluses of the right foot 
result in a disability picture which more nearly approximates the 
criteria for a 30 percent rating by analogy to claw foot rating 
criteria..  

2.  The Veteran's service-connected headaches are productive of 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

1.  The criteria for entitlement to a single disability 
evaluation of 30 percent (but no higher) for bilateral service-
connected hammertoe deformity with corns and calluses of the left 
foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5278, 5299-5282, 
5284 (2010).

2.  The criteria for entitlement to a disability evaluation of 50 
percent (but no higher) for the Veteran's service-connected 
headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.124a and Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice for her 
increased rating claims by letters dated in March 2006 and 
December 2006.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the 
Federal Circuit  reversed the Court's holding in Vazquez, to the 
extent the Court imposed a requirement that VA notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. Sept. 4, 2009).  Reviewing the March 2006 and December 
2006 correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to her increased rating claims.  
The Court recently held that when 5103(a) notice regarding how to 
substantiate an increased-rating claim is not provided at all, a 
shift of the appellant's burden to the VA to show that the 
appellant was not prejudiced is unwarranted.  Vazquez-Flores v. 
Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private treatment records; 
assisted the Veteran in obtaining evidence; afforded the Veteran 
VA examinations in February 2007 (for headaches) and March 2007 
(for hammertoes); and afforded the Veteran the opportunity to 
give testimony before the DRO in December 2006 and before the 
Board at the RO in August 2010.  The Board acknowledges that at 
the December 2006 hearing, she testified that there were 
outstanding 2004 to 2005 private treatment records from 
Rockingham Medical and Surgical Associates.  The Board notes that 
since the hearing was conducted specifically for her service 
connection claims, it appears to the Board that the medical 
records from Rockingham Medical and Surgical Associates are not 
pertinent to the increased rating claims.  Thus, the Veteran will 
not be prejudiced with the adjudication of the increased rating 
claims.  All known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran and her representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the increased rating claims at this time.

Increased Ratings

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.   



I.  Bilateral Hammertoe Deformity

The present appeal involves the Veteran's claim that the severity 
of her service-connected hammertoe deformity with corns and 
calluses of the left and right foot, warrant higher disability 
ratings.  At the August 2010 hearing before the Board at the RO, 
the Veteran testified that her feet hurt her to the point that 
she would wake up in her sleep.  She also reported that even 
wearing socks hurt her.  The Veteran further testified walking 
slower.   

The Veteran's service-connected hammertoe deformity with corns 
and calluses of the left foot and right foot have been separately 
rated as 10 percent disabling by the RO under the provisions of 
Diagnostic Codes 5299-5282.   The hammertoe deformity with corns 
and calluses of the left foot and right foot have been rated by 
analogy under a closely related injury (Diagnostic Code 5282-
hammertoe) in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  Under 5282, a maximum rating of 10 percent is 
warranted for hammertoe with all toes, unilateral without claw 
foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282. 

The Veteran's representative has argued that other rating 
criteria should be considered to more accurately access the 
degree of impairment. 

Turning to the evidence, a September 2006 VA treatment record 
shows that the Veteran complained of painful corns on both little 
toes.  The assessment was tinea pedis, and bilateral 5th claw toe 
and heloma dura.

On VA examination in March 2007, 2nd through 4th toe showed early 
flexion deformity of interphalangeal joint with 5th toe 
contracted under 4th toe on both feet.

A November 2007 VA treatment record shows that the Veteran 
complained of painful corns on both little toes.  The assessment 
was bilateral 5th claw toe and heloma dura, and tinea pedis.  

A June 2010 VA treatment record shows that the range of motion of 
the first metatarsophalangeal joint is slightly decreased, and 
that the lesser toes are extended at the metatarsophalangeal 
joint.  It was observed that deep corn has recurred over left 5th 
proximal interphalangeal joint with underlying scarring 
associated with chronic severe corns and callosities.  It was 
additionally observed that the corn on the right 5th toe shows 
nails are slightly thickened and elongated. 

Here, the Veteran has been awarded the maximum rating under 
Diagnostic Code 5282.  Turning to other codes related to the 
feet, under Diagnostic Code 5281, severe unilateral hallux 
rigidis, is rated as severe hallux valgus under Diagnostic Code 
5280.  38 C.F.R. § 4.71a, Diagnostic Code 5281.  Under this 
regulatory provision, a the maximum rating is also 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5280. 

In statements received in March 2008 and May 2009, the Veteran 
noted that the combination of foot problems, rash, pain and the 
inability to wear heels should warrant a 30 percent rating.  The 
Board notes that Diagnostic Codes 5278 and 5284 allow for 30 
percent ratings.  Code 5278 allows for a 30 percent rating for 
bilateral foot disability manifested by all toes tending to 
dorsiflexion, limitation of dorsiflexion at ankle to right angle, 
shortened plantar fascia and marked tenderness under metatarsal 
heads.  After reviewing the evidence with benefit of reasonable 
doubt going to the Veteran., the Board believes that a single 30 
percent rating for bilateral disability (in place of the current 
two separate 10 percent ratings) is warranted by analogy to Code 
5728.  Although not all listed criteria are demonstrated, there 
is evidence of dorsiflexion of the ankles as well as some 
deformities of the toes.  In this regard, the March 2007 VA 
examination showed plantar fascia that was non-tender, 5th toe 
contracted under 4th toe, 2nd through 4th toes with early flexion 
deformity of IP joint, and callous overlying anterior aspect of 
each IP joint.  The following was noted: "left ankle 
dorsiflexion actively only a few degrees."  The following was 
observed: "can passively push to 5 degrees of dorsiflexion."  
Right ankle showed dorsiflexion actively only to 5 degrees, and 
it was observed, "can passively push to 10 degrees of 
dorsiflexion."  Some tenderness has also been demonstrated.  By 
analogy, the Board believes that the disability picture more 
nearly approximates the criteria for a 30 percent rating under 
Code 5728 for bilateral disability.  As such, a single 30 percent 
rating is warranted in place of the separate 10 percent ratings. 

Although not entirely clear, it may be that the Veteran has 
limited his appeal to such a 30 percent rating.  At any rate, the 
Board proceeds to finds that a rating in excess of 30 percent for 
bilateral disability is not warranted under any criteria.  
Although there is some evidence suggesting painful callosities, 
there is no marked contracture of the plantar fascia with dropped 
forefoot, all hammer toes or marked  varus deformity to warrant a 
rating in excess of 30 percent under Code 5728.  Moreover, 
turning to consideration of Diagnostic Code 5284 for other foot 
injuries, a 30 percent rating is the maximum. 

II.  Headaches

The present appeal involves the Veteran's claim that the severity 
of her service-connected headaches warrant higher disability 
ratings. 

The Veteran's service-connected headaches have been rated by the 
RO under the provisions of Diagnostic Code 8100.  Under this 
regulatory provision, a rating of 10 percent is warranted for 
migraines with characteristic prostrating attacks averaging one 
in 2 months over last several months.  A rating of 30 percent is 
warranted for migraines with characteristic prostrating attacks 
occurring on an average once a month over last several months.  A 
maximum rating of 50 percent is warranted for migraine with very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

A February 2007 VA examination shows she complained of headaches 
every day.  She rated her pain a 5 on a scale of 0 to 10 (with 10 
being the most severe).  She reported that she felt it across her 
forehead and that it occasionally radiated down her neck to her 
arms and fingertips.  She reported that the pain lasted a few 
hours and sometimes may go up to 2 or 3 days.  Once in two weeks 
or so, the headaches became very severe that she rated it a 10 on 
a scale of 10.  This was associated with nausea, occasionally 
vomiting, photophobia, phonophobia, queasiness in the stomach and 
sometimes diarrhea.  She stated that with the onset of headaches, 
she took Tylenol and laid down in a dark, quiet and cool room 
with a warm towel on her neck.  She sometimes ended up sleeping.  
If the pain persisted for 4 to 5 hours, she may retake Tylenol or 
then take other medication alternating it with Tylenol.  After 
the pain subsided, the Veteran felt weak and fatigued and was 
unable to do any ordinary activities with the headaches.  The 
Veteran reported that she had missed a lot of work because of the 
headaches and had lost her job as a teacher.  At the time of the 
VA examination, the Veteran worked 3 to 4 hours on the weekdays, 
and had to leave work twice per month because of the headache.  
She reported that the last severe headache was on a Tuesday of 
the week prior to the VA examination which lasted up until 
Friday.  The VA examiner diagnosed migraine headaches with 
frequency and severity as mentioned in the history.  The VA 
examiner noted that the migraine headaches were incapacitating in 
nature.

A November 2007 VA treatment record shows that the Veteran 
reported that her migraine was not better since taking verpamil.  
The Veteran reported having headaches everyday.  She denied any 
visual problems.  

A January 2008 VA treatment records shows that the Veteran 
reported having severe headaches daily that were triggered by 
anger and rage.  

Overall, the Board finds that the Veteran's service-connected 
headache disability results in frequent prostrating attacks.  The 
various symptoms such as nausea, photophobia, occasional 
vomiting, phonophobia, queasiness in the stomach and sometimes 
diarrhea are representative of headaches which would reasonably 
be considered prostrating.  As reported by the Veteran at the 
February 2007 VA examination, she experienced this once in two 
weeks or so. The Board also acknowledges that in statements 
received in March 2008 and May 2009, she reported having some 
headaches that lasted two weeks and left her lying in a dark room 
for days.
  
The Board acknowledges the frequency of the Veteran's headaches.  
In statements received in March 2008 and May 2009, the Veteran 
noted that she experienced headaches everyday.  At the hearing 
before the Board at the RO in August 2010, the Veteran testified 
that on a scale of 1 to 10 (with 10 being the worst pain) she 
would rate the headache she experienced once a week or five times 
a month a 10.  She testified that with these headaches, she could 
not eat, sleep, be in the light, and be around noise.  The 
attacks therefore appear not only to be frequent, but also 
prolonged and prostrating in nature.  Further, the Board 
acknowledges that the Veteran had lost her job as a teacher, 
reduced her work hours, and left work twice per month due to 
headaches, which is evidence of severe economic inadaptability.  
After reviewing the evidence in light of the regulatory rating 
criteria, the Board finds that the criteria for a 50 percent 
rating have been met.  A 50 percent rating is the highest 
schedular rating available under Code 8100. 

Extraschedular Rating

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran as to both 
the bilateral foot disability and the headache disability fit 
squarely with the criteria found in the relevant Diagnostic Codes 
for these disabilities.  In short, the rating criteria 
contemplate not only her symptoms but the severity of these 
disabilities.  For these reasons, referral for extraschedular 
consideration is not warranted.


ORDER

Entitlement to a single 30 percent rating (but no higher) for 
bilateral hammertoe deformity with corns and calluses of the fee 
is warranted.  Entitlement to a rating of 50 percent, but no 
higher, for headaches is warranted.  The appeal is granted to 
this extent, subject to laws and regulations applicable to 
payment of VA benefits. 


REMAND

Also before the Board is the issue of entitlement to an increased 
rating for functional bowel disorder, currently evaluated as 0 
percent disabling.  When the Veteran was afforded a VA 
examination in February 2007, she reported having 3 to 5 days of 
diarrhea and then recovered.  At a hearing before the Board at 
the RO in August 2010, the Veteran testified that has been 
experiencing diarrhea everyday for three weeks.  The Board notes 
that in light of the Veteran's assertions that her disability has 
undergone a further increase in severity since the most recent 
examination, another VA examination is appropriate.  VAOPGCPREC 
11-95 (1995).  

Another issue before the Board is whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for allergies.  In a letter received in 
October 2002, the Veteran reported seeing David Henderson, M.D. 
for allergies from July 1985 to August 1987.  The Veteran had 
provided an address and phone number.  While an October 2002 
letter was sent to the address provided by the Veteran, it does 
not appear to the Board that an effort was made to contact Dr. 
Henderson via telephone to verify the address.  An internet 
search of 
Dr. Henderson's name and corresponding telephone number shows 
that he is now located at a different address: 2800 Battleground 
Ave., Greensboro, NC 27408.

Also at the hearing before the Board at the RO in August 2010, 
the Veteran testified that she underwent an allergy test in 1999 
at the VA medical center in Memphis, Tennessee.  March 1999 to 
December 1999 VA treatment records (which do not show any allergy 
testing) are of record, but January 1999 to February 1999 VA 
treatment records are not.  It is unclear to the Board whether 
her first treatment at the Memphis VA medical center started in 
March 1999.  To be sure, the RO should request treatment records 
from January 1999 to February 1999.

Other issues before the Board include whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for eczematoid dermatitis, and for stress 
incontinence, bladder infection and urinary problems.  At a DRO 
hearing in December 2006, the Veteran testified that she was 
treated for a rash in 1991 by a private doctor named Dr. Smith.  
While the RO did request in January 2005 treatment records from 
Dr. Smith, the request was limited to treatment from 1993 to 
1994.  As a result 1993 to 1994 treatment records were received.  
The RO should request 1991 records as well.  

When the Veteran testified at the December 2006 DRO hearing for 
service connection for allergies, eczematory dermatitis, stress 
incontinence with bladder infection and urinary problems, the 
Veteran also mentioned 2004 to 2005 treatment records from 
Rockingham Medical and Surgical Associates.  The Board notes that 
while treatment records from the Rockingham Medical and Surgical 
Associates have been obtained in the past, the treatment records 
only covered treatment from 1996 to 1997.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain VA clinical records from January 
1999 to February 1999 from the VA medical 
center in Memphis, Tennessee.

2.  The RO should take appropriate action 
to request 2004 to 2005 treatment records 
from Rockingham Medical and Surgical 
Associates; from David Henderson, M.D., 
(possibly located at 2800 Battleground Ave 
Greensboro, NC 27408); and 1991 treatment 
records from Dr. Smith.

3.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination to determine the current 
severity of her functional bowel disorder.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  All examination findings 
should be clearly reported to allow for 
application of VA's rating criteria for 
functional bowel disorder. 

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of entitlement to an increased 
rating for functional bowel disorder, 
currently evaluated as 0 percent disabling; 
and whether new and material evidence has 
been received to reopen claims of 
entitlement to service connection for 
allergies, eczematoid dermatitis, and 
stress incontinence, bladder infection 
and/or urinary problems.  The RO should  
issue an appropriate supplemental statement 
of the case, and give the Veteran and her 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


